 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     BARRY L BROOKINS,                                Case No. 1:17-cv-01724-LJO-JDP
10
                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
11                                                    TO GRANT RESPONDENT’S MOTION TO
          v.                                          DISMISS
12
     STATE OF CALIFORNIA,                             ECF No. 11
13
                       Respondent.                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
14

15
               Petitioner Barry L. Brookins is proceeding without counsel on a petition for a writ of
16
     habeas corpus under 28 U.S.C. § 2254. This court issued an order requiring respondent to file a
17
     response to the petition. ECF No. 4. On March 27, 2018, respondent filed a motion to dismiss
18
     setting forth several arguments as to why this case should be dismissed. ECF No. 11.
19
     Petitioner filed no response and on June 14, 2018 the court ordered petitioner to respond within
20
     21 days. ECF No. 13. Petitioner again failed to respond.
21
               Under Federal Rule of Civil Procedure 41(b), a district court may dismiss an action for
22
     failure to prosecute, failure to comply with the Federal Rules of Civil Procedure, failure to
23
     comply with the court’s local rules, or failure to comply with the court’s orders. See, e.g.,
24
     Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing federal court’s inherent power
25
     to “act sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation
26
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (recognizing that courts may
27
     dismiss an action pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
28


                                                      1
 1       failure to prosecute or comply with the rules of civil procedure or the court’s orders).

 2              Here, petitioner was served with respondent’s March 27, 2018 motion to dismiss, ECF

 3       No. 11, and the court’s June 14, 2018 order, ECF No. 13, directing him to file a response at the

 4       address petitioner listed on the docket (C-SATF). On September 28, 2018, petitioner filed a

 5       notice of change of address from California Substance Abuse Treatment Facility (C-SATF) in

 6       Corcoran, California to Kern Valley State Prison (KVSP) in Delano, California. ECF No. 14.

 7       The notice of change of address was dated September 9, 2018, and petitioner indicated that he

 8       was in the process of being transferred to KVSP.1 Thus, it appears that petitioner was properly

 9       served at C-SATF with both: (1) respondent’s motion; and (2) the court’s order. Petitioner

10       merely failed to respond.

11              We therefore recommend that the petition be dismissed without prejudice for failure to

12       prosecute and failure to obey the court’s order.

13              For these reasons, it is recommended that:

14              1. the petition be dismissed without prejudice for failure to prosecute and failure to

15                  obey the court’s order; and

16              2. the clerk be directed to close this case.

17              These findings and recommendations will be submitted to the U.S. district judge

18       assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

19       (14) days of service of these findings and recommendations, plaintiff may file written

20       objections with the court. If plaintiff files such objections, he should do so in a document

21       captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

22       advised that failure to file objections within the specified time may result in the waiver of rights

23       on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

24       Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25

26   1
     A party must keep his address updated on the docket at all times. See Local Rule 183(b). Even
27 if a party’s address changes and the party neglects to notify the court of its updated address,
   service of documents at the prior address listed on the docket is fully effective. See Local Rule
28 182(f).


                                                         2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   October 11, 2018
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                 3
